 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGreat Southern Construction, Inc. and OperatingEngineers Locals 101 & 627, InternationalUnion of Operating Engineers, AFL-CIO; Pipe-liners Local Union 798, United Association ofJourneymen and Apprentices of the Plumbingand Pipefitting Industry of the United Statesand Canada; Laborers International Union ofNorth America, Local 1290, AFL-CIO andPipeliners Local No. 798, United Association ofJourneymen and Apprentices of the Plumbingand Pipefitting Industry of the United Statesand CanadaOff-Shore Drilling & Allied Workers, NationalMaritime Union of America, AFL-CIO andOperating Engineers Local 101 & 627, Interna-tional Union of Operating Engineers, AFL-CIO; Pipeliners Local Union 798-United Asso-ciation, AFL-CIO; Laborers InternationalUnion of North America, Local 1290, AFL-CIO. Cases 17-CA-10274-1, 17-CA-10274-2,17-CA-10306, and 17-CB-2416March 7, 1983DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSJENKINS AND ZIMMERMANOn April 16, 1982, Administrative Law JudgeJerrold H. Shapiro issued the attached Decision inthis proceeding. Thereafter, Off-Shore Drilling &Allied Workers, National Maritime Union ofAmerica, AFL-CIO, herein called RespondentUnion, filed exceptions and a supporting brief, andthe General Counsel filed an answering brief. OnAugust 27 and 30, 1982, the General Counsel andRespondent Union filed supplemental briefs to dis-cuss the impact of the Board's recent Decision inAbraham Grossman d/b/a Bruckner Nursing Home,262 NLRB 955 (1982), on the instant case.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.The Administrative Law Judge found that underMidwest Piping and Supply Co., Inc., 63 NLRB 1060(1945), Respondent Employer violated Section8(a)(1), (2), and (3) of the Act by recognizing andexecuting a collective-bargaining agreement withRespondent Union, and that Respondent Unionviolated Section 8(b)(1)(A) and (2) of the Act byaccepting such recognition and executing the col-266 NLRB No. 69lective-bargaining agreement. We find on the basisof our recent decision in Bruckner, supra, that Re-spondents did not violate the Act by entering intoand executing a collective-bargaining agreement.The pertinent facts are fully set forth in the Ad-ministrative Law Judge's Decision. As of February21, 1981,' 51 of Respondent Employer's 60 to 65construction employees had signed union authori-zation cards authorizing the Unions to act jointlyas their collective-bargaining representative.2Onthis date, the Unions made a demand for recogni-tion and bargaining to Respondent Employer's gen-eral manager, Hurschel Carey. Carey examined thecards, acknowledged that they represented a ma-jority of the employees, but declined to recognizethe Union, saying he did not have such authorityand that they would have to talk to the companypresident, B. F. Sadler. Later that day, Union Rep-resentative Gerald Ellis telephoned Sadler and de-manded recognition and bargaining. Sadler refusedciting his deep-seated hatred for Pipeliners Local798 and the lack of approval by his backer, theGetty Oil Company. Nevertheless, Sadler agreedto meet with the Unions on February 25.At the meeting held on February 25, Sadler re-fused the Unions' request for bargaining. In re-sponse to Sadler's refusal to bargain, the Unionsthreatened economic action and stated that theywould file unfair labor practice charges against Re-spondent Employer. Sadler stated that he did notintend to sign any agreement or recognize anyunion. Thereafter, the Unions set up picket lines.Later that day Sadler sent a mailgram to Ellis inwhich he stated, inter alia, that: (1) RespondentEmployer doubted that a majority of the employ-ees had selected the Unions as their exclusive col-lective-bargaining representative; (2) neither Man-ager Carey nor any other company official had ex-amined the authorization cards and that no author-ized official had acknowledged that the Unionsrepresented a majority of the employees on Febru-ary 21; and (3) the Unions should petition for aBoard-conducted election if they wished to estab-lish majority status. No petition was filed by theUnions.On March 3, Respondent Employer recognizedRespondent Union as the exclusive collective-bar-gaining representative of its construction employ-ees pursuant to a card check of authorization cardsi All dates herein are 1981 unless otherwise noted.2 The Unions were Operating Engineers Locals 101 and 627, Interna-tional Union of Operating Engineers, AFL-CIO, Pipeliners Local Union798, United Association of Journeymen and Apprentices of the Plumbingand Pipefitting Industry of the United States and Canada, and LaborersInternational Union of North America Local 1290, AFL-CIO.364 GREAT SOUTHERN CONSTRUCTION, INC.by neutral parties.3On March 7 Respondent Em-ployer and Respondent Union entered into a col-lective-bargaining agreement which included, interalia, a union-security clause and a provision provid-ing for checkoff of initiation fees and dues.As noted above, the Administrative Law Judgefound that by the above conduct Respondent Em-ployer and Respondent Union violated the Actunder the doctrine of Midwest Piping, supra. How-ever, the Board has reevaluated its experience withthe Midwest Piping doctrine and has determinedthat a new policy with respect to the requirementsof employer neutrality in "initial organizing situa-tions" is warranted. Thus, the Board will no longerfind 8(a)(2) violations in rival-union initial organiz-ing situations where an employer recognizes alabor organization which represents an uncoerced,unassisted majority, before a valid petition for anelection has been filed with the Board. The Boardnoted that this holding would not preclude thefinding of an 8(a)(2) violation where the employerrecognized a labor organization which did not ac-tually enjoy majority support.Applying these principles to the instant case, it isclear that the General Counsel has failed to estab-lish that Respondents have committed any viola-tions of the Act, At the outset we note that nounion filed a valid representation petition with theBoard, which otherwise would have triggered theimposition of strict employer neutrality.4The General Counsel, however, argues that evenunder Bruckner a violation should be found becausethe record is devoid of any evidence establishingthat Respondent Union enjoyed majority support.5I The parties stipulated that the cards were checked by neutral partiesand on that basis Respondent Employer accorded recognition to Re-spondent Union. The Administrative Law Judge rejected RespondentUnion's contention that recognition was accorded to it based on the factthat a majority of the employees had signed authorization cards. In thisregard, the Administrative Lass Judge notes that the General Counselspecifically refused to stipulate that the card check revealed that a major-ity of the employees had signed authorization cards4 See Bruckner, 262 NLRB at 958, which holds that, once notified of avalid petition, an employer must refrain from recognizing any of the rivalunions5 We note that while there was testimony that a majority of Respond-ent Employer's employees signed cards authorizing the Charging Partyand there was a stipulation that Respondent Employer recognized Re-spondent Union on the basis of a card check by a neutral party, neitherthe General Counsel nor the Charging Party introduced into evidencethe signed authorization cards establishing the majority status of theCharging Party. Nor were any cards authorizing Respondent Union sub-mitted In such circumstances swe are unwilling to analyze this case underthe principles of N.L. R. v. Gissel Packing Co.. Inc., 395 U.S. 575 (1969).concerning the propriety of a bargaining order to remedy unfair laborpractices or Crest Containers Corporation, 223 NLRB 739 (1976), concern-ing recognition in the context of dual authorization cards. We are espe-cially unwilling to do so because no party raised these theories and thecase was litigated solely on the basis of the Midwest Piping doctrine Ac-cordingly. we are constrained to apply only the standards set forth underBruckner.Member Jenkins concurs in the result. but does not rely on Bruckner.In this regard, the General Counsel stresses thatthe Administrative Law Judge specifically foundthat the record does not establish that RespondentEmployer recognized Respondent Union basedupon a showing that a majority of the employeeshad designated Respondent Union as their bargain-ing representative. Alternatively, the GeneralCounsel argues that, even if Respondent Union en-joyed majority support, such support was achievedafter the Unions had demonstrated to RespondentEmployer that a majority of its employees support-ed them. We reject the General Counsel's argu-ments. First, the parties stipulated that RespondentEmployer granted recognition to RespondentUnion on the basis of a card check by neutral par-ties. The General Counsel refused to stipulate spe-cifically that the card check revealed RespondentUnion represented a majority of the unit employ-ees. It is on the basis of this refusal to stipulaterather than on any affirmative evidence that theAdministrative Law Judge found no record sup-port for the majority status of Respondent Union.Further, the General Counsel presented no evi-dence of coercion or unlawful employer assistanceor support of Respondent Union. In the absence ofevidence to the contrary, we find that RespondentEmployer granted recognition to a labor organiza-tion with an uncoerced, unassisted majority.With respect to the General Counsel's alternativeargument, it is clear that Respondent Employerhad no obligation of neutrality and therefore wasfree to recognize whichever of the two Unions itdeemed represented a majority of its unit employ-ees. True, the Board, in Bruckner, cautioned thatthe safe course for an employer faced with rivalclaims of majority support would be to refuse rec-ognition. However, this was addressed to the em-ployer's risk of violating Section 8(a)(2) by recog-nizing a union which did not in fact enjoy majoritysupport. As noted above, there is no evidence thatRespondent Union did not have majority status.Thus, Respondent Employer properly recognizedthe labor organization it perceived represented amajority of its employees.On the basis of the foregoing, we find that Re-spondent Employer and Respondent Union did notviolate Sections 8(a)(l), (2), and (3) and 8(b)(l)(A)and (2) of the Act, and we shall therefore dismissthis portion of the complaint.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that Respondent365 DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployer Great Southern Construction, Inc., Wel-lington, Kansas, its officers, agents, successors, andassigns, shall take the action set forth in the saidrecommended Order, as so modified:1. Delete paragraphs A, l(d) and (e) and para-graphs A, 2(b) and (c) and reletter accordingly.2. Delete section B of the recommended Orderand Appendix B.3. Substitute the attached notice for Appendix Aof the Administrative Law Judge.IT IS FURTHER ORDERED that the complaint alle-gations as to Respondent Union be dismissed intheir entirety.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership inOperating Engineers Local Unions 101 and627, Pipeliners Local Union 798, and LaborersLocal Union 1290, or in any other labor orga-nization of our employees, by laying off or dis-charging our employees or by otherwise dis-criminating in regard to hire or tenure of theiremployment or any term or condition of em-ployment.WE WILL NOT engage in the surveillance ofour employees' union activities.WE WILL NOT question our employees abouttheir union membership or activities.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them inSection 7 of the Act.WE WILL offer Claude Daniell, JerryYoung, John L. Yarbrough, John Glen Yar-brough, and James W. Yarbrough immediateand full reinstatement to their former positionsor, if such positions do not exist, to substantial-ly equivalent positions, without prejudice totheir seniority or other rights and privilegespreviously enjoyed, and WE WILL make eachof them whole for any loss of earnings theysuffered as the result of our discriminationagainst them, plus interest.GREAT SOUTHERN CONSTRUCTION,INC.DECISIONSTATEMENT OF THE CASEJERROLD H. SHAPIRO, Administrative Law Judge: Thehearing in the above-captioned cases held on December15, 1981, is based upon unfair labor practice charges filedagainst Great Southern Construction, Inc., herein calledRespondent Employer, and Off-Shore Drilling & AlliedWorkers, National Maritime Union of America, AFL-CIO, herein called Respondent Union, and collectivelycalled Respondents. On April 3, 1981, the charges inCases 17-CA-10274-1 and 17-CA-10274-2 were filed byOperating Engineers Local 101 & 627, InternationalUnion of Operating Engineers, AFL-CIO, herein calledOperating Engineers Locals 101 and 627; PipelinersLocal Union 798, United Association of Journeymen andApprentices of the Plumbing and Pipefitting Industry ofthe United States and Canada, herein called PipelinersLocal 798; and Laborers International Union of NorthAmerica, Local 1290, AFL-CIO, herein called Laborers1290; collectively called the Unions. On April 3, 1981,the Unions filed the charges in Case 17-CB-2416. OnApril 20, 1981, Pipeliners Local 798 filed the charge inCase 17-CA- 10306.On May 13, 1981. the Regional Director of the Na-tional Labor Relations Board, Region 17, on behalf ofthe Board's General Counsel, issued complaints againstRespondents in the aforesaid cases which on June 5,1981, were consolidated by the Regional Director for ahearing before an administrative law judge. In Cases 17-CA-10274-2 and 17-CA-10306 the complaint allegesthat Respondent Employer violated Section 8(a)(l) ofthe National Labor Relations Act, herein called the Act,by interrogating employees about their union sentimentsand activities and by engaging in the surveillance of em-ployees' union activities. The complaint in these casesfurther alleges that Respondent Employer violated Sec-tion 8(a)(3) and (1) of the Act by discharging employeesClaude C. Daniell, James W. Yarbrough, John L. Yar-brough, John Glenn Yarbrough, William Jerry Young,and Steve Treadwell because of their union activities andsentiments. In Cases 17-CA-10274-1 and 17-CB-2416the complaint alleges that Respondent Employer violatedSection 8(a)(1) and (2) and Respondent Union Section8(b)(1)(A) and (2) of the Act when Respondent Employ-er granted recognition to Respondent Union as the ex-clusive collective-bargaining representative of a unit ofRespondent Employer's employees and thereafter en-tered into a collective-bargaining contract which con-tained a union-security provision covering these employ-ees despite the existence of a real question concerningthe representation of the employees. Respondents filedanswers denying the commission of the alleged unfairlabor practices.Upon the entire record, from my observation of thedemeanor of the witnesses, and having considered thepost-hearing briefs, I make the following:Respondents admit that each of the unions involved in this proceed-ing-Operating Engineers Locals 101 & 627, Pipeliners Local 798, Labor-ers Local 1290 and Respondent Union-are labor organizations withinthe meaning of Sec. 2(5) of the Act. Likewise Respondents admit thatRespondent Employer meets one of the National Labor Relations Board'sapplicable discretionary jurisdictional standards and is an employer en-gaged in commerce within the meaning of Sec. 2(6) and (7) of the Act366 GREAT SOUTHERN CONSTRUCTION, INC.FINDINGS OF FACTI. THE ALLEGED UNFAIR LABOR PRACTICESA. The Evidence: A ChronologyRespondent Employer is a construction contractor.Respondent Employer is constructing a pipeline fromMedford, Oklahoma, to Conway, Kansas, herein some-times called the project. The office for the project is lo-cated in Wellington, -Kansas. Respondent Employer'sgeneral superintendent in charge of the project is Hurs-chel Carey. The pipe foreman is Nick Eddy who is alsoknown as Dennis Farrar. The welding foreman is GaryWilliams. Respondent Employer's president is B. F.Sadler. Carey, Eddy, and Sadler are admittedly supervi-sors within the meaning of Section 2(11) of the Act. Re-spondent Employer in its answer to the complaint deniesthat during the time material herein Williams was a statu-tory supervisor. There is insufficient evidence to estab-lish that Williams, during the time material herein, was astatutory supervisor.On or about February 12, 1981,2 representatives of theUnions met and decided to organize Respondent Em-ployer's construction employees employed on theproject. Earlier in February, Harold Palmer, a repre-sentative for Operating Engineers Local 101, asked Re-spondent Employer's president, B. F. Sadler, whetherthere was a possibility for Respondent Employer andOperating Engineers Locals 101 and 627 to enter into acollective-bargaining agreement covering the project.Sadler responded in the negative. He explained toPalmer that he had bid the job "so cheap" that there wasno way he could pay union wage rates.From approximately February 12 to approximatelyFebruary 21 representatives of the Unions solicited theemployees employed by Respondent Employer on theproject to sign cards authorizing the Unions to act joint-ly as their collective-bargaining representatives. Duringthis period between February 17 and February 20, repre-sentatives of the Unions held organizational meetings inthe trailer of employee Young, where employees Youngand Daniell lived, and in the mobile home of employeeJohn L. Yarbrough, herein called Yarbrough Sr., whereYarbrough Sr. lived with his two sons, John Glenn Yar-brough and James William Yarbrough, who were alsoemployees of Respondent Employer. Young, Daniell,and the three Yarbroughs signed union authorizationcards.On February 18, at the end of the workday, PipeForeman Eddy informed several employees includingDaniell and Young, who were welders, and YarbroughSr. who was Young's helper, that they would not workfor the next 3 or 4 days because Respondent Employerwas going to do its repair work and that while the em-ployees were off from work they would be paid showuptime.On February 20, at or about mid-morning, Young,Daniell and Yarbrough Sr. spoke to President Sadler inthe Company's parking lot about the fact that they werenot working. Young asked why Daniell and himself were2 All dates herein, unless otherwise specified, refer to 1981.not working when other welders were working whowere not as good as Young and Daniell. Sadler statedthat he did not know. He explained to Young that hehad just returned from Tulsa, Oklahoma, and stated hewould check into the matter. Young then asked whetherSadler intended to sign a union contract. He told Sadlerthat he had heard Sadler intended to do so. Sadler statedhe did not intend to sign a contract with the Union be-cause there were too many wounds which had nothealed and that he still had some "axes to grind," in par-ticular with Pipeliners Local 798. Sadler also stated thatthe Unions were trying to organize his employees andasked whether Young and Daniell were members ofLocal 211, the Pipefitters Local Union located in Texaswhere Young and Daniell lived. Sadler informed Youngand Daniell that the reason he was asking whether theywere union members was that he had heard that some ofthe employees were union members. Young answeredthat they were not members of Local 211. Sadler askedwhether Young and Daniell were afraid of the Unionand told them he thought they were about the best weld-ers in his employ and that he needed them and wantedthem to remain in his employ. Young told Sadler thatthey were not afraid of the Union. Sadler ended the con-versation by indicating that the reason for his above-de-scribed remarks was that he thought the Union wouldpicket the project and that he wanted to know whereYoung and Daniell stood and wanted them to knowwhere he stood.3On February 20, immediately after the aforesaid con-versation, Yarbrough Sr. phoned Union RepresentativePalmer and informed him that Sadler had indicated hedid not intend to sign a contract with any union. Thatevening Palmer visited Young and Daniell at their trailerand told them that the Unions intended to show the em-ployees' authorization cards to Sadler the next day, Sat-urday, February 21, rather than Monday. Yarbrough Sr.and his son, James William Yarbrough, visited Youngafter Palmer had already been there for approximately 10minutes. As Yarbrough Sr. drove his automobile intoYoung's driveway, Yarbrough and his son observed thatRespondent Employer's general superintendent, HurschelCarey, whose trailer was located approximately 150 feetfrom Young's, was standing between 6 and 10 feet fromthe window of Young's trailer and appeared to be look-ing into the window. When Carey observed the auto-mobile approaching, he walked away towards his owntrailer. The Yarbroughs informed Young, Daniell, andPalmer that Carey had been standing outside of the trail-er window.4The next morning, February 21, at approximately 7a.m., several representatives from the Unions visited theRespondent Employer's facility in Wellington, Kansas.Gerald Ellis, the business manager for Operating Engi-neers Local 627, acted as spokesperson. He asked Re-3 The description of the above-described conversation is based on asynthesis of the undenied testimony of employees Young. Daniell. andYarbrough Sr.4 The description of Carey's conduct described above is based on asynthesis of the undenied testimony of Yarbrough Sr and his son shoimpressed me as credible witnesses.367 DECISIONS OF NATIONAL L.ABOR RELATIONS BOARDspondent Employer's general superintendent, Carey, if hecould speak to him after he dispatched the employees towork. Thereafter, at approximately 7:30 a.m., Ellis ad-vised Carey that the Unions had organized RespondentEmployer's construction employees and that 51 of theemployees had signed cards authorizing the Unions torepresent them. Ellis gave these cards to Carey, who,after looking at about one-half of them, handed themback. Carey acknowledged that the Unions representedthe employees because Respondent Employer employedbetween 60 and 65 employees and stated that he knewthe Union's representatives had been on the job for sev-eral days organizing the employees. Ellis handed thecards to another business representative who read outloud the names of each one of the employees who hadsigned a card and asked Carey if they were on Respond-ent Employer's payroll. Carey stated that all but onewere still on Respondent Employer's payroll. Ellis de-manded that Respondent Employer begin bargainingwith the Unions for a collective-bargaining agreementcovering its employees. Carey replied that he did nothave the authority to recognize the Unions and that theUnions' representatives would have to talk with Sadler,Respondent Employer's president, whose office was inJenks, Oklahoma. Later that day, at approximately 3p.m., Ellis phoned Sadler and informed him of his con-versation with Carey and told him that the Unionwanted to sit down and negotiate an agreement with Re-spondent Employer. Sadler answered that he had a deep-seated hatred for Pipeliners Local 798 and under no cir-cumstances would he recognize Pipeliners Local 798.Ellis stated that the Unions had proved that they repre-sented a majority of the employees. Sadler stated that hedid not doubt what Ellis was saying but that he wouldnot "work with" Pipeliners Local 798 and could not "gounion" without the approval of his backer, the Getty OilCompany. Sadler, however, apparently agreed to meetwith Ellis and the other representatives of the Unions onWednesday, February 25, at Respondent Employer's fa-cility in Wellington, Kansas.On February 21, Ellis, after speaking with Sadler, senta mailgram to Sadler which summarized what was statedat Ellis' earlier meetings with Superintendent Carey andSadler. The mailgram ended as follows:IN ACCORI)ANCE WITH MY I)EMAND FOR BARGAIN-ING AND OUR TEI.1 PHONI- CONVERSATION TODAYTHIS Wil1. CONFIRM OUR AGREEMENT TO MEET ATYOUR WAREHOUSE IN WEXIL.LINGTON, KANSAS ONWEDNESDAY, FEBRUARY 25, 1981 AT 7:30 A.M. WITH[IHE INTI'NI)D I) PURPOSI OF NEiGOTIATING AND CON-SUMAIING A(GR;EiltNI'S IOR YOUR EMPIOYEES ONIHE ABOVI NOTiII) G-E'IiY PROJECT BY THE[UNIONS]. THE EIMPI.OYt IFS SIGNING UNION AU THOR-IZA1TION CARI)S ARt AS FOI.I.OWS: [Mailgram names51 employees including the alleged discriminateesJames William Yarbrough, Claude C. Daniell, JohnGlenn Yarbrough, John Yarbrough and WilliamJerry Young.] Wl- -rH [UNIONS] ARE LOOKING FOR-WVARI) 10 (CONSL MMATING AGREEMEN TS WITHYOUR COMPANY FOR YOUR FMPI.OYEL:S PFR THEIRRI QUILSTI, ANDI) WE ARI. LOOKING FOR AN AMICABLEI.ABOR REL ATIONS ClIMATE WITH YOUR COMPANY.SATISFACIORY PRODIUCTIVIrTY FOR YOUR COMPANYAND YOUR EMPLOYEES UNDER THE TERMS NEGOTI-ATEDI BARGAINING AGREEMENTS IS OUR INTENDEDPURPOSE AND AIM.On February 21, at approximately 7 a.m., Superintend-ent Carey informed welders Young, Daniell, and Lugin-bill and Young's helper, Yarbrough Sr., and Luginbill'shelper that they were laid off because Respondent Em-ployer was reducing the size of its crew. Shortly thereaf-ter in the Company's office, Carey also told welder'shelper John Glen Yarbrough, Yarbrough Sr.'s son, thathe was laid off because there were too many defectivewelds on the pipeline which they were going to have togo back and repair before they could start up again. Inthe same breath, however, Carey, referring to YarbroughSr. who was standing outside the office, stated to JohnGlenn Yarbrough, "if you want to work here, you needto get rid of that red headed [expletive deleted]." JohnGlenn Yarbrough left the office and as he was walkingtoward the parking lot Pipe Foreman Eddy stated tohim, "I thought you wanted to work." When Yarbroughindicated he, in fact, wanted to work, Eddy, referring toYarbrough's father, Yarbrough Sr., stated "you are withthat union organizing [expletive deleted], you must notwant to work bad." John Glenn Yarbrough answeredthat he could not help it if Yarbrough Sr. was his fatherand assured Eddy he wanted to work. Eddy answered,"you don't have to worry about working on this job be-cause there is not any union [expletive deleted] going towork on this job." Eddy then spoke to Yarbrough Sr. hecalled Yarbrough Sr. a "union organizing [expletive de-leted]." Yarbrough Sr. replied he was not per se for theUnion but would not cross a union picket line. Eddy toldhim "you don't have to worry about working on this jobanyway, you sorry red headed [expletive deleted]."On February 21, Yarbrough Sr.'s other son, JamesWilliam Yarbrough, who was employed by Respondentas a laborer, went to the Company's yard at approxi-mately 6:45 a.m. to see if there was work and was in-formed that he was scheduled to drive one of the Com-pany's trucks that day. At approximately 7 a.m. Yar-brough went to the office and asked Pipe Foreman Eddyif, as he had been previously instructed, he would drive atruck that day. Eddy answered in the affirmative, butthen told him to wait outside the office for a minute.Eddy spoke briefly to Superintendent Carey after whichEddy asked Yarbrough, "if [he] had any contact with theUnion." Yarbrough answered in the affirmative. Eddytold him that personally Eddy thought he was a prettygood worker and if it were left up to Eddy he wouldhave kept Yarbrough on the crew, but that Superintend-ent Carey felt that since Yarbrough's father and brotherwere engaged in instigating for the Union that it wasbest to lay off Yarbrough as well as his father and broth-er.On February 25, representatives from the Unions in-cluding Mike Ellis, the business manager of OperatingEngineers Local 627, met as scheduled with RespondentEmployer's president, B. F. Sadler, and SuperintendentHurschel Carey. Ellis, who was the Unions' spokesper-368 GREAT SOUTHERN CONSTRUCTION, INC.son, informed Sadler and Carey that the Unions hadgotten authorization cards from 51 of Respondent Em-ployer's employees and jointly represented a majority ofthe employees and asked that Respondent Employerenter into contract negotiations with the Unions coveringthe employees. Sadler replied that because of his past dif-ferences with Pipeliners Local 798 and Respondent Em-ployer's poor financial condition that he did not intendto recognize the Unions. At this point all of the Unions'representatives except for the representatives from Pipe-liners Local 798 left the room in an effort to see whetherLocal 798 and Sadler could resolve their differences.This proved unsuccessful, so Ellis returned and informedSadler that if Respondent Employer did not recognizethe Unions that the Unions would have to take economicaction and that the Unions intended to file unfair laborpractice charges against Respondent Employer. Sadlertold Ellis that the Unions should do what they wanted todo but that Sadler did not intend to sign an agreementwith "anybody" and did not intend to recognize "anyunion." Hearing this, the Unions' representatives left theroom and established picket lines at Respondent Employ-er's warehouse and at the jobsite. The picket signs statedthat Respondent Employer was refusing to bargain withthe Unions.5On February 25, after his above-described meetingwith the Unions' representatives, Sadler sent a mailgramto Ellis which reads as follows:DEAR MR. ELLIS PL.EASE BE ADVISED THAT [RE-SPONDENT EMPLOYER] DOUBTS THAT AN UN-COERCED MAJORITY OF OUR EMPLOYEES HAVE SE-LECTED [THE UNIONS] TO REPRESENT THEM FORPURPOSES OF COL .ECTIVE BARGAINING. ACCORDING-LY WE ARE DECLINING TO RECOGNIZE THESEUNIONS AS REPRESENTATIVES OF OUR EMPLOYEES.BE FURTHER ADVISED THAT AT NO TIME DID H.W.CAREY OR ANY OTHER OFFICIAL OF [RESPONDENTEMPLOYER] EVER EXAMINE THE AUTHORIZATIONCARDS THAT YOUR ORGANIZATION CLAIMS TO POS-SESS AND FURTHER H.W. CAREY AND NO OTHER AU-THORIZED OFFICIAL OF THIS COMPANY HAS EVERACKNOWLEDGED THAT YOUR ORGANIZATIONS REP-RESENTS A MAJORITY OF OUR NONSUPERVISORY EM-PLOYEES AS OF 2-21-81 OR ANY OTHER DATE. BEFURTHER ADVISED THAT IF YOU SEEK TO ESTABLISHTHAT YOU REPRESENT A MAJORITY OF OUR EMPLOY-EES, YOU SHOUI.D PETITION THE NLRB SO THAT ASECRET BALLOT El ECTION CAN BE CONDUCTED.On February 25, after the above-described meeting be-tween Sadler and Carey with the Unions' representa-tives, Carey sent identical mailgrams to the three Yar-broughs, Young, and Daniell, which read as follows:YOU ARE ADVISED THAT WE NOW HAVE AN IMME-DIATE OPENING OF EMPLOYMENT FOR YOU. IF YOUARE INTERESTED IN REEMPILOYMENT WITH [RE-SPONDENT EMPLOYER] PLEASE CONTACT THISA majority of the employees who were working for Respondent Em-ployer on the project on February 25 ceased work when the picketingcommencedOFFICE AT [PHONE NUMBER]. IF WE HAVE NOTHEARD FROM YOU BY 7 A.M. ON MONDAY, MARCH 2,1981 WE WILL ASSUME THAT YOU ARE NOT INTER-ESTED IN REEMPLOYMENT.On March 2 at approximately 6:30 a.m., in response toCarey's mailgram, employees Young, Daniell, and thethree Yarbroughs reported for work. They were metoutside Respondent Employer's office by Carey whoasked them what they wanted. Young told him that theywere there in response to Carey's February 25 mailgramstating that there were immediate job openings for them.Carey asked them to wait and went back into the office.He returned shortly accompanied by Pipe ForemanEddy.Carey informed Young, who was a welder, thatYoung and Young's helper, Yarbrough Sr. could go towork.Carey informed Daniell, who was a welder, there wasno job for him inasmuch as the inspectors had barredhim from the job because of his poor welding. Careystated he did not learn of this until after sending the Feb-ruary 25 mailgram.Carey informed James William Yarbrough, who was alaborer, that there was no work for him because theywere repairing the defective welds that day for whichwork Carey was using a skeleton crew and that he pre-ferred using the laborers with more experience than Yar-brough for this type of work. Carey instructed Yar-brough to check with him the next day about work.Carey informed John Glenn Yarbrough, who was awelder's helper, that Carey had to use another welder'shelper because the other helper had more seniority.Carey assured Yarbrough that another welder would bethere the next morning and that Yarbrough would go towork then.When Carey stated that Young and Yarbrough Sr.would be going to work, Pipe Foreman Eddy askedthem, "how in hell can you [expletive deleted] walkacross the picket line when you are union," and statedthat since they carried union books and could not crossthe picket line that Carey was crazy to hire them. Careytold Eddy to shut his mouth because, he assured Eddy,Young and Yarbrough, Sr., would not last on the jobuntil noontime. Eddy followed Young and YarbroughSr. when they went to the supply center to draw theirsupplies. Eddy asked Young why he had returned towork. Young told him that Carey had sent him a mail-gram stating there was a job available and he needed thework. Eddy asked whether Young carried a union bookin his pocket. When Young answered "yes," Eddy askedhim how, with a union book, Young was going to crossthe picket line and what the Unions would say about hiscrossing the picket line. Young told Eddy that, if Eddywere interested, he should ask the Unions' representative.On March 2, shortly after Young and Yarbrough Sr.started work, Respondent Employer's president, B. F.Sadler, drove up to their worksite and called them overto his automobile. Sadler threatened to file conspiracycharges against them and asked if Young knew what hewas talking about. Young answered "no." Sadler statedthat the Unions had sent Young to work in order to sab-369 DECISIONS OF NATIONAL LABOR RELATIONS BOARDotage Sadler's pipe. Young denied this. Sadler askedwhether Young had talked to any representative of Pipe-liners Local 798. Young answered "no." Sadler warnedYoung that he could continue working but that Sadlerwould file a conspiracy charge if there were any badwelds or if Young and Yarbrough Sr. were slow inmoving from one work station to the next station or en-gaged in any other conduct which hindered the progressof the pipeline. Sadler asked whether Young had a Local798 book in his pocket. Young admitted this was true.Sadler asked why Young was crossing the picket line.Young replied that the representatives of the Unions saidhe could cross the line to work. Young told Sadler thathe should speak to the Unions' officials if he wanted toknow any more. Sadler asked Yarbrough Sr. if he hadsigned an authorization card for the Unions. YarbroughSr. answered in the affirmative. Sadler repeated that hecould bring both Yarbrough Sr. and Young up on con-spiracy charges and did not want any bad welds or"slow wobbling," a reference to moving from one workstation to the next work station slowly. Sadler ended thisconversation by stating, "you give me a day's work for aday's pay and we will get along."On March 2, approximately every 15 minutes or so forthe remainder of the morning, Sadler drove slowly bywhere Young and Yarbrough Sr. were working andwould visually observe their work. This was in sharpcontrast to Sadler's past practice of rarely inspecting em-ployees' work. In addition the X-ray rigs used to inspectthe welds had been moved unusally close to whereYoung and Yarbrough were working.On the morning of March 2, approximately 2 hoursafter his first conversation with Young and YarbroughSr., Sadler once again stopped his automobile at theirworksite and spoke to them a second time. He repeatedhis warning that he intended to file conspiracy chargesagainst them if their work was unsatisfactory. He alsotold Young that he thought Local 798 was using him asa puppet and that Young was too good a welder to beused as a puppet. Sadler told Young that if Young wouldthrow away his book with Local 798 that Sadler wouldreimburse him for the money he had spent in getting theunion book and would guarantee his employment withRespondent Employer. Young declined this offer. Sadlerended the conversation by informing Young that so longas Young did not damage the pipe there would not beany trouble but threatened Young with conspiracycharges if he made any bad welds or otherwise per-formed any unsatisfactory work.During the lunch period on March 2, Pipe ForemanEddy asked Young why he still remained on the jobwhen he was not wanted. Young stated that he was notbothering anyone and needed the job. Eddy indicatedthat he wished Young would leave the job.On March 2, shortly after the lunchbreak, Sadler re-turned to where Young and Yarbrough Sr. were work-ing and got out of his automobile and, after inspectingYoung's welds, informed Young that so far everythinglooked good and told him to keep it that way. Sadleronce again stated that he thought Local 798 was usingYoung as a puppet. Shortly after this, Sadler again re-turned to where Young and Yarbrough Sr. were work-ing and got out of his automobile and once again inspect-ed Young's welds, at which point Young told Sadler, "Ithink the best thing for both of us is for me to get mymoney and just go on." Sadler answered, "that is thebest thing you've done all day," and told Young that itwould be better for everyone if Young left but that ifYoung gave up his union book he could continue towork for Respondent Employer. Sadler also remarked toYarbrough Sr. "I guess you'll be going too." YarbroughSr. answered, "I suppose so." Sadler stated he would in-struct the bookkeeper to make out their paychecks andasked them if they would work for the approximately 2hours left that day. They agreed. In fact, Young andYarbrough Sr. worked for the rest of the afternoon andnot once thereafter did Sadler inspect Young's work ordrive by the area where they were working.James William Yarbrough and John Glenn Yarbrough,on March 2, as described supra were informed by Super-intendent Carey there were no jobs available for them onthat day. For the remainder of that week, March 3through 6, they repeatedly asked Carey for work with-out success. Carey, in rejecting James William Yar-brough's daily request for work, either told him thatonly a skeleton crew was being used to do repair workand that Carey needed laborers for this work with moreexperience than Yarbrough or that due to the rain andmud not many employees were working. In rejectingJohn Glenn Yarbrough's daily request for work Careyeither told him that there were no welders for him towork with or that due to the rain and mud they wereonly doing repair work.On or about March 3 Respondent Employer recog-nized Respondent Union as the exclusive collective-bar-gaining representative of all of its construction employ-ees on the project pursuant to a check of authorizationcards by neutral parties.6On March 7 Respondents en-tered into a collective-bargaining agreement covering allof Respondent Employer's construction employees effec-tive from March 7 until September 6 which, amongother provisions, includes a 7-day union-security agree-ment and a provision providing for the checkoff of initi-ation fees and dues. The contractual union-security pro-vision reads as follows:It shall be a condition of employment that all em-ployees of the Contractor covered by this Agree-ment who are members of the Union in good stand-ing on the effective date of this Agreement shallremain members in good standing and those whoare not shall on or after the seventh (7th) day fol-This finding is based on a stipulation entered into by all of the partiesto this proceeding. I reject Respondent Union's contention that Respond-ent Employer recognized Respondent Union based on a card checkwhich revealed that Respondent Union had secured authorization cardsfrom a majority of Respondent Employer's employees and that all buttwo of the cards were dated either March 2 or March 3. The recordshows that counsel for the General Counsel specifically refused to stipu-late that the card check revealed that Respondent Union had securedcards from a majority of the employees and that nonetheless Respondentsaccepted the stipulation as proposed by the General Counsel. Also, eventhough Respondent Employer refused to stipulate that all but two of thecards were dated either March 2 or March 3, Respondent Union accept-ed the stipulation.370 GREAT SOUTHERN CONSTRUCTION, INC.lowing the effective date of this agreement or theexecution date, whichever comes later, become andremain members in good standing of the Union. Itshall be a condition of employment that all employ-ees of the contractor covered by this agreement andhired on or after its effective date or execution date,whichever comes later, shall on or after the seventh(7th) day following the beginning of such employ-ment become and remain members in good standingof the Union.B. Conclusionary Findings and DiscussionI. Cases 17-CA-10274-1 and 17-CB-2416The consolidated complaint issued in the above-cap-tioned cases alleges that Respondent Employer violatedSection 8(a)(1) and (2) of the Act by granting recogni-tion and entering into a collective-bargaining agreementwith Respondent Union covering Respondent Employ-er's construction employees, which agreement containeda union-security provision, notwithstanding the existenceof a real question concerning representation when it en-gaged in the aforesaid conduct, The consolidated com-plaint further alleges that Respondent Union violatedSection 8(b)(1)(A) of the Act by obtaining recognitionfrom Respondent Employer as the exclusive representa-tive of Respondent Employer's construction employeesand by entering into a collective-bargaining agreementwith Respondent Employer covering these employees,notwithstanding the existence of a real question concern-ing representation when it engaged in the aforesaid con-duct. The complaint also alleges that Respondent Unionviolated Section 8(b)(2) by entering into the aforesaidagreement, notwithstanding the existence of a real ques-tion concerning representation, because said agreementcontained a union-security proviso.The theory of the complaint in these cases is based onthe Board's doctrine established in Midwest Piping andSupply Co., Inc., 63 NLRB 1060 (1945). Under the Mid-west Piping doctrine, "an employer faced with conflictingclaims of two or more rival unions which give rise to areal question concerning representation may not recog-nize or enter into a contract with one of these unionsuntil the right to be recognized has finally been deter-mined under the special procedures provided by theAct."7Retail Clerks Union, Local 770 v. N.L.R.B., 3707 Where, as in the instant case, no election petition has been filed, theBoard's representation processes have not been invoked and the Boardhas no jurisdiction to order an election to resolve such a question. In thiscircumstance, the Employer may choose to recognize one of the compet-ing unions; however, he does so at the peril of having violated the Act ifthe Board, in a subsequent unfair labor practice proceeding, determinesthat a question of representation existed at the time of recognition. Wil-liam Penn Broadcasting Co., 93 NLRB 1104, 1105, fn. 5 (1951); NationalCarbon Division, 100 NLRB 689, 698-699 (1952); cf International LadiesGarment Workers' Union v. N.L.R.B., 366 U.S. 731, 740 (1961). For thisreason, it has been suggested that, where neither contending union hasfiled a petition, the employer's most prudent course is to itself file a peti-tion with the Board. See N ,L.R.B. v. Hunter Outdoor Products, Inc., 440F.2d 876, 880 (Ist Cir. 1971); NVL.R.B. v. Downtown Bakery Corp., 330F.2d 921. 928 (6th Cir. 1964): N.L.R.B. v. Signal Oil & Gas Co., 303 F.2d785, 788, fn. 3 (5th Cir. 1962)F.2d 205, 207 (9th Cir. 1966). If an employer ignores thisdoctrine and improperly recognizes one of the unions in-volved, it violates Section 8(a)(2) and (1) of the Act.Likewise, a union's acceptance of recognition, or its ex-ecution of a contract where a real question concerningrepresentation exists, is similarly destructive of employ-ees' rights and therefore violates Section 8(b)(1)(A) ofthe Act. For, by accepting recognition by the employeras the exclusive bargaining representative of all the em-ployees in the unit, the union precludes the employeesfrom expressing their free choice in selecting either thator any other union as their bargaining representative. In-ternational Ladies Garment Workers' Union v. N.L.R.B.,366 U.S. 731, 738 (1961); N.L.R.B. v. Downtown BakeryCorp., 330 F.2d 921, 928 (6th Cir. 1964); N.L.R.B. v.Raymond Buick, Inc., 445 F.2d 644 (2d Cir. 1971). Andwhere the improperly recognized union successfully ne-gotiates a contract containing a union-security clause, re-quiring the employees to join the union as a condition oftheir employment, the employer and union have con-spired to unlawfully discriminate against employees withregard to their terms and conditions of employment inviolation of Section 8(a)(3) and Section (b)(2) of the Act.Local Lodge 1424, International Association o.' .fachinists,AFL-CIO v. N.L.R.B., 362 U.S. 411, 412-414 (1960);N.L.R.B. v. Food Employers Council, Inc., 399 F.2d 501,502 (9th Cir. 1968).In the instant case it is undisputed that within I weekafter the Unions requested Respondent Employer to rec-ognize them as the joint representatives of RespondentEmployer's construction workers and negotiate a con-tract covering these employees that Respondent Employ-er granted recognition to Respondent Union as the ex-clusive bargaining representative of the employees andthat 4 days later it executed a contract with RespondentUnion which contained union-security and checkoff pro-visions. Thus, the crucial issue for decision herein iswhether a real question concerning representation existedwhen Respondent Employer recognized RespondentUnion as the exclusive bargaining representative of theemployees. The sole requirement necessary to raise a realquestion concerning representation within the meaning ofthe Midwest Piping doctrine is that the claim of the rivalunion must not be "clearly unsupportable or specious, orotherwise not a colorable claim." American Can Compa-ny, 218 NLRB 102, 103 (1975); The Boy's Markets, Inc.,156 NLRB 105, 107 (1965); Playskool, Inc., 195 NLRB560 (1972), enforcement denied 477 F.2d 66 (7th Cir.1973).I am of the opinion that the Unions' activities raised asubstantial claim to represent Respondent Employer'sconstruction employees employed on the project and amalso of the opinion that when Respondent Employergranted recognition to the Respondent Union and en-tered into a collective-bargaining agreement with thatUnion, Respondent Employer knew that a real questionconcerning representation existed. Thus, from approxi-mately February 12 to approximately February 21 theUnions conducted an organizational campaign amongRespondent Employer's construction workers employedon the project and solicited the employees to sign cards371 DECISIONS OF NATIONAL LABOR RELATIONS BOARDauthorizing the Unions to jointly represent them for pur-poses of collective bargaining. On February 21, theUnions demanded that Respondent Employer recognizeand bargain with the Unions as joint representatives ofthe Employer's construction workers employed on theproject. In support of their demand the Unions submittedto the Respondent Employer for its inspection 51 cardssigned by the employees authorizing the Unions to repre-sent them.8On February 21, Respondent's president, B.F. Sadler, informed the Unions that he did not doubttheir claim that they represented a majority of his em-ployees, but stated that he rejected their demand for rec-ognition and bargaining because of his animosity towardone of the Unions, Pipeliners Local 798, and because hecould not "go union" without the approval of the con-tractor for whom he was installing the pipeline. On Feb-ruary 25 representatives of the Unions personally metwith Sadler and renewed their demands for recognitionand bargaining. Once again Sadler refused to recognizeand bargain with the Unions. He based his refusal on hishatred of Pipeliners Local 798, the poor financial condi-tion of the Company, and, on February 25 shortly afterthis meeting, Sadler, by mailgram, questioned theUnions' majority status and suggested that the Unions es-tablish their representative status by filing a petition foran election with the National Labor Relations Board. OnFebruary 25, following Sadler's refusal to bargain withthem, the Unions commenced to picket the project withsigns stating that Respondent Employer was refusing tobargain with them. All of the foregoing factors clearlyplaced Respondent Employer on notice that the Unionsmaintained, if not a majority status, at least a continuingand substantial interest in representing its employees andthat the Union's request for recognition and bargainingraised a real question of representation concerning theCompany's construction workers employed on theproject. In these circumstances, Respondent Employerbreached its duty of neutrality and violated Section8(a)(2) and (1) of the Act when less than I week afterrefusing to recognize and bargain with the Unions itabruptly recognized Respondent Union as its construc-tion employees' bargaining representative and signed acontract with that union covering these employees. Like-wise, in view of the existence of a real question concern-ing representation, Respondent Union violated Section8(b)(1)(A) by demanding and accepting recognition fromRespondent Employer and by entering into the contractwith Respondent Employer. I also find that RespondentEmployer violated Section 8(a)(3) of the Act and thatRespondent Union violated Section 8(b)(2) of the Act byentering into a contract which contained a dues-checkoffprovision and a union-security provision which requiredemployees, as a condition of their continued employ-8 As described in detail supra, Respondent Employer's project superin-tendent, Carey, in his conversation with the representatives of theUnions, indicated that all but one of the 51 employees whose signaturesappeared on the cards 'were still employed by Respondent on February21 and acknowledged that the Unions had secured cards from a majorityof the employees inasmuch as Respondent Employer employed between60 and 65 employees.ment, to establish or apply for membership in Respond-ent Union.9I have considered and rejected Respondent Union'scontentions that the record fails to establish that theUnions' organizational activity was sufficient to supporta finding of a real question concerning representation;that the Midwest Piping doctrine is inapplicable becauseRespondents entered into a collective-bargaining rela-tionship based on a showing that Respondent Union hadbeen designated as the collective-bargaining representa-tive by a majority of the employees; that Section 8(f) ofthe Act exempts contractors and unions in the construc-tion industry from the applicability of the Midwest Pipingdoctrine; and that there is no basis for finding an 8(b)(2)violation because there is no evidence that the contrac-tual union-security agreement was ever enforced.The record, as described in detail supra, establishesthat from approximately February 12 to approximatelyFebruary 21 the Unions solicited Respondent Employer'sconstruction employees employed on the project to sup-port the Unions and to sign cards authorizing the Unionsto represent them jointly as their collective-bargainingrepresentative and that on February 21 the Unions, insupport for their demand for recognition and bargaining,showed Respondent Employer cards purportedly signedby 50 of the Company's approximately 60 to 65 construc-tion workers, and that in response to Respondent Em-ployer's refusal to recognize and bargain with them, theUnions established picket lines at the project protestingRespondent Employer's refusal to bargain, and that amajority of the workers honor the picket line. These cir-cumstances overwhelmingly establish the existence of areal question concerning representation during all timesmaterial herein.I recognize that several courts have held that, even inthe presence of rival organizing campaigns, MidwestPiping does not preclude an employer from granting rec-ognition to one of the competing unions where the em-ployer's action is based on a clear demonstration of ma-jority support for that union. See, e.g., N.L.R.B. v. Inter-Island Resorts, Ltd., 507 F.2d 411, 412 (9th Cir. 1974),and cases cited therein. This is not such a case. As Ihave found supra, the record does not establish that Re-spondent Employer recognized Respondent Union basedon a showing that a majority of the employees had desig-nated that union as their bargaining representative.The complaint does not specifically allege that this conduct violatedSec. 8(a)(3), alleging only a violation of Sec. 8(a)(2) and (1) and Sec.8(b)(2). However, the Board has held that, so long as the complaint clear-ly describes the conduct alleged to constitute an unfair labor practice, theGeneral Counsel's failure to allege which subsection of the Act has beenviolated or the General Counsel's allegation of a violation of the wrongsubsection, does not preclude the Board from considering and decidingthe issue, provided, of course, that the charged party was not misled andthe issue Aas fully litigated Unit Train Coal Sales. Inc., 234 NLRB 1265,1272 (1978). The complaint herein specifically alleges as unlawful theconduct found herein to be violative of Sec. 8(a)(3), and merely fails toallege a violation of this particular subsection of the Act. Under the cir-cumstances Respondent Employer was not misled and was accorded afair opportunity to fully litigate the issue See Unit Train Coal Sales, Inc.,234 NLRB at 1272. Moreover, the identical matter was specifically al-leged as a violation of Sec. 8(b)(2) and Respondent Union fully litigatedthe issue.372 GREAT SOUTHERN CONSTRUCTION, INC.The 8(f) proviso validating prehire exclusive recogni-tion agreements in the construction industry by its ex-pressed terms does not apply to prehire agreements vio-lative of Section 8(a) of the Act.'°Accordingly, theBoard has held that Section 8(f) does not exempt con-tractors and unions in the construction industry from therequirements of the Midwest Piping doctrine. See CouchElectric Company, 143 NLRB 662, 669 (1963); KomatzConstruction, Inc., 191 NLRB 846, 851 (1971); see alsoAssociated General Contractors of California, et al, 220NLRB 540, 548, fn. 9 (1975), enforcement denied onother grounds 564 F.2d 271 (9th Cir. 1977).11Lastly, the fact that the record is silent as to whetheror not Respondents enforced the provisions of the con-tractual union-security and checkoff agreements is no de-fense to a finding that Respondent Union violated 8(b)(2)and Respondent Employer violated Section 8(a)(3) byentering into these agreements. For, as the court statedin N.L.R.B. v. Forest City/Dillon-Tecon Pacific, 522 F.2d1107, 1109-10 (9th Cir. 1975):Since the purpose of the union security and check-off agreements was to compel new employees tojoin the union and to pay fees and dues, and sincethe union had every incentive to enforce these pro-visions, we can only presume that the agreementswere carried out and that the new employees werecoerced to join the union ...Indeed, the union security clause and the duescheckoff provision are fundamental to the continuedhealthy existence of the union because they assuremembership and money. Once in the contract it isdifficult to imagine any set of circumstances wherethe provisions would not be enforced. Enforcementconstitutes coercion; the presence of the provisionsin the contract implies enforcement.2. Case 17-CA-10274-2(a) On February 21 Respondent Employer lays offemployees Young and Daniell and the threeYarbroughsThe considerations set forth below persuade me theGeneral Counsel has made a prima facie showing that theunion activities of employees Young and Daniell and thethree Yarbroughs were a motivating factor in Respond-ent Employer's decision on February 21 to lay them off.Respondent Employer was opposed to its employeesbeing represented by the Unions and was particularlyhostile toward Pipeliners Local 798.10 In pertinent part, Sec. 8(f) of the Act reads as follows:It shall not be an unfair labor practice .. for an employer engagedprimarily in the building and construction industry to make an agree-ment covering employees engaged ..in the building and construc-tion industry with a labor organization of which building and con-struction employees are members (not established, maintained, or as-sisted by an action defined in Section 8(a)(4) of this Act as an unfairlabor practice) because (I) the majority status of such labor organiza-tion has not been established under the provisions of Section 9 of thisAct prior to the making of such agreement .t In my opinion the cases cited by Respondent Union. IBEC HousingCorp.., 245 NLRB 1282 (1979), and Corrugated Structures, Inc., 252 NLRB523 (1980), are inappositeOn February 18 and 19, representatives of the Unionsheld organizational meetings at the trailer where Youngand Daniell lived and at the mobile home where the Yar-broughs lived. Young and Daniell and the three Yar-broughs signed cards designating the Unions as their col-lective-bargaining representatives. Young and Danielljoined Pipeliners Local 798.By at least February 20 Respondent Employer hadlearned the Unions were engaged in a campaign to orga-nize its employees. On that date Respondent Employer'spresident, B. F. Sadler, questioned Daniell and Youngabout their union membership and indicated to them thathe had learned that some of the employees were unionmembers.On February 20, in the evening, Respondent Employ-er's project superintendent, Carey, engaged in the sur-veillance of a meeting between Young and Daniell withUnion Representative Palmer which took place inYoung's trailer. Carey left only when Yarbrough Sr.'sautomobile approached Young's trailer. It was the nextmorning when they reported for work that Daniell andYoung were abruptly laid off.On February 21, contemporaneous with the layoff ofthe three Yarbroughs, Pipe Foreman Eddy apologized toJames Yarbrough for having to lay him off, but ex-plained to him that Superintendent Carey felt that sinceJames Yarbrough's father and brother were union insti-gators that it was best to lay James Yarbrough off in ad-dition to his father and brother. Also, on February 21,Eddy stated that John Yarbrough did not want to workon the project because he was with his father, Yar-brough Sr. who was a union organizer. Eddy told JohnYarbrough, "You don't have to worry about working onhis job because there is not any union [expletive deleted]going to work on this job." Eddy, at the same time,using obscene language, spoke to Yarbrough Sr. andcalled him a union organizer and told him he did nothave to worry about working on the job.The aforesaid undisputed evidence presented by theGeneral Counsel effectively shifted the burden to Re-spondent Employer to show that it would have laid offYoung and Daniell and the three Yarbroughs on Febru-ary 21 even in the absence of their union activity.'2Re-spondent Employer presented no evidence to explainwhy the five employees were laid off. Neither PresidentSadler, Superintendent Carey, nor Pipe Foreman Eddytestified. Nor does the testimony of the General Coun-sel's witnesses establish that the February 21 layoff ofDaniell, Young and the three Yarbroughs was motivatedby legitimate business reasons. In view of these circum-stances I conclude that Respondent Employer has failedto meet its burden of showing that either Daniell orYoung or any one of the three Yarbroughs would havebeen laid off in the absence of their union activities.12 The timing of the layoff of Daniell and Young coming hard on theheels of Superintendent Carey's surveillance of their meeting with UnionRepresentative Palmer and the remarks made by Pipe Foreman Eddy onthe day of the layoff. when viewed in the context of the union activitiesof the five alleged discriminatees on behalf of the Unions and RespondentEmployer's opposition to the Unions, establish the General Counsel'sprima facie case373 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) On March 2 Respondent Employer dischargesemployee DaniellOn February 25, Superintendent Carey sent a mail-gram to employee Daniell stating in pertinent part that"we now have an immediate opening of employment foryou" and informed Daniell that if Carey did not hearfrom him by 7 a.m. on March 2 that he would assumeDaniell was not interested in reemployment. When Dan-iell reported for work on March 2, Carey refused toemploy him. Carey told Daniell that the reason for therefusal was that the inspectors had barred Daniell fromthe job because of his poor welding.I am of the opinion that Respondent Employer'sMarch 2 refusal to employ Daniell despite the fact thaton February 25 it informed him there was a job availa-ble, when viewed in the context of Respondent Employ-er's February 21 layoff of Daniell because of his unionactivities, warrants a finding that the General Counselhas made a prima facie showing that Daniell's union ac-tivities were a motivating factor in Respondent Employ-er's decision on March 2 to refuse to reemploy him. Re-spondent Employer offered no evidence to support theassertion Carey made to Daniell that the inspectors hadbarred him from the job due to his poor welding and therecord otherwise does not support Carey's assertion. Inview of the foregoing, I find the General Counsel has es-tablished by a preponderance of the evidence that Re-spondent Employer discharged Claude Daniell on March2 because of his union activities and his prounion senti-ments. I therefore find that by engaging in this conductRespondent Employer violated Section 8(a)(3) and (1) ofthe Act as alleged in the complaint.(c) On March 2 Respondent Employer dischargesJames William Yarbrough and John Glenn YarbroughOn February 25, Superintendent Carey sent identicalmailgrams to James William Yarbrough and John GlennYarbrough stating in pertinent part that "we now havean immediate opening of employment for you" but thatif Carey did not hear from them by 7 a.m. on March 2he would assume they were not interested in reemploy-ment. When they reported for work on March 2 Careyinformed James William Yarbrough and John GlennYarbrough that there was no work for them that day. Hetold James William Yarbrough there was no work forhim because Respondent Employer was only employinga skeleton crew to cut out defective welds and thatCarey preferred to use employees with more experiencethan Yarbrough to do this work. He told John GlennYarbrough there was no work for him because he had touse another welder's helper as this welder's helper hadmore seniority than Yarbrough.During the remainder of the week, March 3 through 6,the Yarbroughs asked Carey on a daily basis for work,but without success. In rejecting James William Yar-brough's daily request for work Carey either told himthat a skeleton crew was doing repair work for whichCarey needed more experienced employees than Yar-brough or that due to the rain and mud not many em-ployees were working. In rejecting John Glenn Yar-brough's daily request for work Carey either told himthere was no welder available for him to work with orthat due to the rain and mud they were only doingrepair work. Since without work the Yarbrough brotherswere unable to afford the expenses associated with livingaway from home, on March 6 they returned home.13I am of the opinion that Respondent Employer's refus-als from March 2 through March 6 to employ James andJohn Yarbrough despite the fact that Respondent Em-ployer on February 25 had informed them there werejobs available for them, when viewed in the context oftheir earlier layoff by Respondent Employer on accountof their union activities, warrants a finding that the Gen-eral Counsel has made a prima facie showing that theunion activities and prounion sentiments of James Yar-brough and John Yarbrough were a motivating factor inRespondent Employer's decision on March 2 to refuse toreemploy them. Respondent Employer offered no evi-dence to explain why the Yarbrough brothers were re-fused reemployment from March 2 through 6, despite thefact that on February 25 Respondent Employer invitedthem to return to work because there were jobs availablefor them. Neither President Sadler, SuperintendentCarey, or Pipe Foreman Eddy testified. Nor does therecord otherwise establish that Respondent Employer'srefusal to employ the Yarbrough brothers from March 2through 6 was motivated by legitimate business consider-ations.Based upon the foregoing, I find that a preponderanceof the evidence establishes that Respondent Employer onMarch 2 discharged James William Yarbrough and JohnGlenn Yarbrough because of their union activities andprounion sentiments. I further find that by engaging inthis conduct Respondent Employer violated Section8(a)(3) and (1) of the Act as alleged in the complaint.(d) On March 2 Respondent Employer dischargesYoung and Yarbrough Sr.On February 9 Young and Yarbrough Sr. were hiredby Respondent Employer. Young was employed as awelder and Yarbrough Sr. as a welder's helper. Duringtheir entire employment with Respondent Employer theyworked as a team. On February 21 they were laid offdue to their union activities and on March 2 were reem-ployed but the same day quit their employment. TheGeneral Counsel contends that they were constructivelydischarged. Conceptually constructive discharge occurswhen an employee quits "[because] an employer deliber-ately makes [his or her] working conditions intolerable."J. P. Stevens & Co., Inc. v. N.L.R.B., 461 F.2d 490, 494(4th Cir. 1972). It becomes unlawful when this is donebecause of an employee's union activity. Id. According-ly, when it is shown that an employer imposed onerousworking conditions on an employee it knew had engagedin union activity, which it reasonably should have seenwould induce that employee to quit, a prima facie case ofconstructive discharge is established, requiring the em-ployer to produce evidence of legitimate motivation. Iam persuaded that on March 2 Respondent Employercreated an intolerable employment situation for Young13 The Yarbroughs resided approximately 350 miles from the project.374 GREAT SOUTHERN CONSTRUCTION, INC.and Yarbrough Sr. and did so with intent of forcingthem to quit their employment because of their union ac-tivities. In so concluding, I have relied upon the factorsset forth immediately below.On March 2, when Superintendent Carey assigned jobsto Young and Yarbrough Sr., Pipe Foreman Eddy stren-uously objected on account of their union membership.In response, Carey assured Eddy, in the presence ofYoung and Yarbrough Sr., that Young and YarbroughSr. would not last on the job past noontime. Thereafter,Respondent Employer, during the approximately 6 hoursYoung and Yarbrough Sr. worked before quitting thatday, engaged in a course of conduct calculated to makeYoung and Yarbrough Sr. feel that Respondent Employ-er was keeping their work under close surveillance forthe purpose of finding a reason to justify their dis-charges. Thus, before lunchtime President Sadler on sev-eral occasions warned Young and Yarbrough Sr. that hewould file conspiracy charges against them if their workperformance was not satisfactory. In the same breath,Sadler offered to guarantee Young's employment if hewithdrew from the Union. And, as part and parcel of histhreat to file conspiracy charges against Young and Yar-brough Sr. if their work was not satisfactory, Sadlerdrove by their workplace approximately every 15 min-utes or so to inspect their work and placed the X-rayequipment used to inspect their work unusually close towhere they worked. During the lunch period, Pipe Fore-man Eddy told Young that Young was not wanted onthe job and asked him to leave. When work resumedafter lunch Sadler resumed his surveillance of Young'sand Yarbrough Sr.'s work and when Sadler was in theprocess of inspecting their work for the second time inquick succession Young declared, "I think the best thingfor both of us is for me to get my money and just go."Sadler's reply was that Young's decision to quit was thebest thing Young had done all day, that it would bebetter for everyone if Young quit, but stated that ifYoung withdrew from the Union he could remain in Re-spondent Employer's employ. Sadler's response clearlyindicates that Sadler did not regard Young's decision toquit to be a voluntary one, but a decision which Sadler'sactions had forced Young to make because of Young'sunion membership.Based on the foregoing, and the fact that RespondentEmployer laid off Young and Yarbrough Sr. on Febru-ary 21 because of their union activities, I find that theGeneral Counsel has established a prima facie case thatYoung and Yarbrough Sr. were discharged on March 2because of their union activities. 4Since Respondent4 I recognize that the greatest part of Respondent Employer's harass-ment on March 2 was directed towards Young, rather than YarbroughSr. Nonetheless, I am persuaded that the record, as described in detailabove, establishes that Respondent Employer constructively dischargedYarbrough Sr. because of his union activities. In any event, since therecord also establishes that the direct proximate cause of Yarbrough Sr.'stermination was Respondent Employer's illegal discharge of Young,Yarbrough Sr.'s termination is illegal regardless of whether it is viewedas a quit or a constructive discharge. Thus. the record reveals that Youngand Yarbrough Sr worked as a team and that without Young there wasno work for Yarbrough Sr As Yarbrough Sr. testified, "Since [Young]was my welder I would have no job as a helper. Without a welder youdon't have a job as a helper .. .A man has sense enough to know ifyou don't have a welder, then you don't have a job." When SadlerEmployer presented no evidence that the March 2 dis-charge of Young and Yarbrough Sr. was motivated bylegitimate economic considerations, I further find that bydischarging Young and Yarbrough Sr. on March 2 be-cause of their union activities and prounion sentimentsRespondent Employer violated Section 8(a)(3) and (1) ofthe Act.(e) Respondent Employer engages in surveillance ofemployees' union activities and sentimentsThe complaint alleges that on February 20 RespondentEmployer, through Superintendent Carey, engaged inthe surveillance of employees' union activities in viola-tion of Section 8(a)(l) of the Act. In support of this alle-gation the General Counsel presented undisputed evi-dence that on the evening of February 20 SuperintendentCarey was observed by employees Yarbrough Sr. andJames Yarbrough standing between 6 and 10 feet fromthe window of employee Young's trailer looking into thetrailer. Employees Young and Daniell at the time weremeeting with Union Representative Palmer inside thetrailer. Although Carey lived in a trailer located in thesame trailer court as Young's, Carey was not called toexplain why, on February 20, he was looking into thewindow of Young's trailer. Under these circumstances Ifind that by virtue of Carey's conduct Respondent Em-ployer violated Section 8(a)(l) of the Act by engaging inthe surveillance of employees' union activities.The complaint alleges that on February 21 RespondentEmployer, through Pipe Foreman Eddy, interrogatedemployees about their union sentiments and activities inviolation of Section 8(a)(1) of the Act. In support of thisallegation the General Counsel presented undisputed evi-dence that on February 21 Pipe Foreman Eddy askedemployee James Yarbrough "if he had any contact withthe Union," and that when Yarbrough answered in theaffirmative Eddy told Yarbrough he was being laid offbecause Superintendent Carey felt that Yarbrough'sfather and brother were union instigators and that itwould be best to lay off Yarbrough along with his fatherand brother. Under these circumstances I find that byvirtue of Eddy's above-described conduct RespondentEmployer violated Section 8(a)(1) of the Act by interro-gating employee James Yarbrough about his union senti-ments and activities.The complaint alleges that between February 19 andFebruary 21 and on March 2 and 3 Respondent Employ-er, through President Sadler, interrogated employeesabout their union membership and activities in violationof Section 8(a)(1) of the Act. In support of this allegationcounsel for the General Counsel presented undisputedevidence that on February 20 and March 2 Sadler ques-tioned employees about their union sentiments and activi-ties. On February 20, Sadler asked employees Young andforced Young to quit his employment and then stated to Yarbrough Sr.."I guess you'll be going too," Sadler must have known that YarbroughSr., like Young, would reluctantly terminate his employment. Underthese circumstances, where, as here, Yarbrough Sr's termination wouldnot have occurred but for Young's illegal discharge, Yarbrough Sr.'s ter-mination also violated Sec. 8(a)(2) and (1) of the Act. See NLR.B. v.Rich's Precision Foundry, 667 F.2d 613 (7th Cir. 1981).375 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDaniell if they were members of Local 211 and whetherthey were afraid of the Unions. Sadler explained toYoung and Daniell that his reason for asking these ques-tions was that he had heard that some of the employeeswere union members and that he thought the Unionswould picket the project and he wanted to know whereYoung and Daniell stood. On March 2 Sadler asked em-ployee Young whether he had a Local 798 book in hispocket and asked him why he had crossed the Union'spicket line. Sadler also asked employee Yarbrough Sr.whether he had signed a union authorization card. Therecord reveals no justification for the above-described in-terrogation of employees Young, Daniell, and YarbroughSr. about their union sentiments and activities.'5More-over, the interrogation took place in the context of Re-spondent Employer's layoff and discharge of employeesfor engaging in union activities. In view of these circum-stances I find that by virtue of Sadler's above-describedconduct Respondent Employer violated Section 8(a)(l)of the Act by interrogating employees about their unionsentiments and activities.3. Case 17-CA-10306The complaint in the above-captioned case alleges thatRespondent Employer violated Section 8(a)(3) and (1) ofthe Act by discharging employee Steve Treadwell. Theonly testimonial evidence presented by the GeneralCounsel in support of this allegation was employee Dan-iell's undenied testimony that on February 16, before theemployees started work, Daniell was talking with severalemployees when Treadwell drove into the companyparking lot. Preston Neal, one of the employees who wastalking with Daniell, upon observing Treadwell driveinto the lot, asked Daniell who he was. When Daniellidentified Treadwell, Neal pointed him out to Pipe Fore-man Eddy and informed Eddy, "he's got a 798 book inhis pocket, if you don't want any trouble, you betterthen sure enough test him."'6Eddy answered, "I willsee what I can do about it." This testimony, by itself orwhen considered in the light of the whole record, is in-sufficient to establish that Treadwell was discharged orthat he was discharged because of his union membershipor activities.Treadwell, who submitted an affidavit to the Board onApril 8, died sometime between that date and December9. On December 9 counsel for the General Counsel noti-fied Respondent Employer's counsel that because Tread-well had died that the General Counsel intended to offerhis affidavit into evidence pursuant to Rule 804(b)(5) ofthe Federal Rules of Evidence. The General Counsel didnot provide Respondent Employer's counsel with a copyof the affidavit or otherwise notify him about the con-tents of the affidavit until December 15, the date of the'5 Insofar as Sadler, through his February 20 questioning, was attempt-ing to ascertain the strike intentions of employees Young and Daniell, theinterrogation was impermissible because the record fails to establish thatat the time the questions were asked that Sadler had a reasonable basis tofear an imminent strike. Also, the questioning took place in the context ofRespondent Employer's other coercive conduct, the layoff and dischargeof employees because of their union activities. See Mosher Steel Company,220 NLRB 336 (1975).IF The record shows that all welders, before they are hired by Re-spondent Employer. must be tested.hearing in this case, at which time counsel for the Gen-eral Counsel, in support of this allegation, offered Tread-well's affidavit into evidence. Respondent Employer'scounsel urged that the affidavit was inadmissible hearsayunder the Federal Rules of Evidence and should not bereceived by the Administrative Law Judge. I reservedruling.Counsel for the General Counsel offered Treadwell'saffidavit into evidence pursuant to Rule 804(b)(5) of theFederal Rules of Evidence.l7Rule 804(b)(5) representsthe 1975 codification of the common law "residual" ex-ception to the hearsay rule; under the residual exception,hearsay statements may be judicially admissible eventhough they do not meet any of the several specific ex-ceptions to the hearsay rule. See Sen. Rept. No. 93-1277,93d Cong. 2d sess. 19, citing Dallas County v. Commer-cial Union Assurance Co., 286 F.2d 388, 396-397 (5th Cir.1961). 11 Moore's Federal Practice, Section 803(24) [7](p. VIII-203). Pursuant to Rule 804(b)(5) hearsay is ad-missible if it possesses circumstantial guarantees of trust-worthiness, and if its probative equivalent cannot other-wise be secured through the reasonable effort of the pro-ponent. See Dallas County v. Commercial Union Assur-ance Co., supra. In addition, two other requirements areexpressed by Rule 804(b)(5): (1) Admission of the prof-fered hearsay must serve "the general purpose of [theRules of Evidence] and the interests of justice"; and (2)the proponent must notify the adverse party in advanceof trial of his intention to offer the hearsay statement and"the particulars of it."In the instant case counsel for the General Counsel didnot offer "the particulars" of Treadwell's affidavit to Re-spondent Employer's counsel until the day of the hearingwhen, for the first time, counsel was furnished with a7 Rule 804(b)(5) states:Rule 804. Hearsay Exceptions: Declarant Unavailable(a) Definition of unavailability-"Unavailability as a witness" in-cludes situations in which the declarant-(5) is absent from the hearing and the proponent of his statementhas been unable to procure his attendance .by process of otherreasonable means.(b) Hearsay exceptions-The following are not excluded by thehearsay rule if the declarant is unavailable as a witness:(I) Former testimony ....(2) Statement under belief of impending death ....(3) Statement against interest ..(4) Statement of personal or family history ..(5) Other exceptions. A statement not specifically covered by anyof the foregoing exceptions but having equivalent circumstantialguarantees of trustworthiness, if the court determines that (A) thestatement is offered as evidence of a material fact; (B) the statementis more probative on the point for which it is offered than any otherevidence which the proponent can procure through reasonable ef-forts; and (C) the general purpose of these rules and the interests ofjustice will best be served by admission of the statement into evi-dence. However, a statement may not be admitted under this excep-tion unless the proponent of it makes known to the adverse partysufficiently in advance of the trial or hearing to provide the adverseparty with a fair opportunity to prepare to meet it, his intention tooffer the statement and the particulars of it, including the name andaddress of the declarant.376 GREAT SOUTHERN CONSTRUCTION, INC.copy of the affidavit. Counsel for the General Counselargues that counsel for Respondent was not prejudicedby the General Counsel's failure to supply a copy of theaffidavit prior to the day of the hearing inasmuch as Re-spondent Employer did not call one witnesss. I disagree.It is sheer conjecture whether Respondent Employerwould or would not have called any witnesses in con-nection with Treadwell's alleged discharge if RespondentEmployer's counsel had been afforded an opportunity toread the affidavit sufficiently in advance of the hearing. Iam not willing to presume that if Rule ,804(b)(5) hadbeen complied with that Respondent Employer wouldnot have defended against the material 'contained inTreadwell's affidavit by either calling witnesses and/orby cross-examining the witnesses called by fhe GeneralCounsel.I reject the General Counsel's offer of the Treadwellaffidavit for the reason that by failing to make the par-ticulars of the affidavit known to Respondent Employersufficiently in advance of the hearing herein, its admissi-bility does not meet the standards of admissibility setforth in Rule 804(b)(5). s In concluding that Treadwell'saffidavit was inadmissible I have taken into considerationthose cases which indicate that the Board may, undercertain circumstances, exercise discretion applying theRules of Evidence governing Federal District Court pro-ceedings, including those governing admission of hearsayevidence. See, for example, N.L.R.B. v. Capitol Fish Co.,294 F.2d 868, 872 (7th Cir. 1961); Teamsteri Local Union769 v. N.L.R.B., 532 F.2d 1385, 1392 (D.C. Cir. 1976);N.L.R.B. v. Addison Shoe Corp., 450 F.2d 115, 117 (8thCir. 1971). See also Opp Cotton Mills, Inc. v. Administra-tor, 312 U.S. 126, 155 (1941). However, the circum-stances of this case do not warrant a more liberal ap-proach to the admissibility of the hearsay evidenceherein than is mandated by the Federal Rules of Evi-dence.Based upon the foregoing, I shall recommend that theallegation of the complaint concerning Treadwell's dis-charge be dismissed in its entirety.CONCLUSIONS OF LAW1. Respondent Employer is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2. Respondent Union and each of the Charging PartyUnions herein are labor organizations within the meaningof Section 2(5) of the Act.3. By recognizing Respondent Union and by executinga collective-bargaining agreement with RespondentUnion which contains union-security and dues-checkoffI8 Justak Brothers and Company, 253 NLRB 1054, 1080 (1981), enfd.108 LRRM 2178, 3183-84 (7th Cir. 1981), relied on by the GeneralCounsel is distinguishable. There, the General Counsel did not knowuntil after the trial began that the affiant was unavailable and he notifiedcompany counsel of his intent to introduce the affidavit and gave him acopy of it 3 days in advance of seeking its admission into evidence, there-by satisfying the notice requirements under Rule 804 Here, the hearinglasted only I day. The General Counsel made no suggestion that thehearing be adjourned in order to give Respondent Employer's counsel asufficient opportunity to digest the materials contained in the affidavit,consult his client about these matters, and decide what, if any, evidenceto present to controvert the materials contained in the affidavit.provisions, at a time when a question concerning the rep-resentation of its employees existed, Respondent Em-ployer has engaged in unfair labor practices within themeaning of Section 8(a)(1), (2), and (3) of the Act.4. By accepting recognition from Respondent Employ-er and by entering into a collective-bargaining agreementcontaining union-security and dues-checkoff provisionswith the Respondent Employer, at a time when a ques-tion concerning representation of Respondent Employ-er's employees existed, Respondent Union has engaged inunfair labor practices within the meaning of Section8(b)(1)(A) and (2) of the Act.5. By laying off employees Claude Daniell, JerryYoung, John L. Yarbrough, John Glenn Yarbrough, andJames W. Yarbrough on February 21, 1981, and dis-charging them on March 2, 1981, because of their unionactivities and sentiments, Respondent Employer has en-gaged in unfair labor practices within the meaning ofSection 8(a)(3) and (1) of the Act.6. By engaging in surveillance of its employees' unionactivities and by interrogating its employees about theirunion sentiments and activities, Respondent Employerhas engaged in unfair labor practices within the meaningof Section 8(a)(l) of the Act.7. The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) ofthe Act.THE REMEDYI have found that Respondent Employer recognizedRespondent Union and thereafter entered into an agree-ment with it on March 7, 1981, all during the pendencyof a question concerning the representation of the em-ployees covered thereby. By such conduct RespondentEmployer has violated Section 8(a)(2) and (1) of the Act.In order to dissipate the effect of Respondent Employ-er's unfair labor practices, I shall order Respondent Em-ployer to withdraw and withhold all recognition fromRespondent Union and to cease giving effect to theaforementioned agreement, or to any renewal, modifica-tion, or extension thereof, until such time as RespondentUnion shall have been certified by the Board as the ex-clusive representative of the employees in question.Having found the recognition of Respondent Union byRespondent Employer to have been invalid and the col-lective-bargaining agreement containing union-securityand dues-checkoff provisions to be in violation of Sec-tion 8(a)(l) and (3) of the Act, I shall order RespondentEmployer jointly and severally with Respondent Unionto reimburse all present and former employees, exceptthose who joined or signed authorization cards for Re-spondent Union prior to the execution of the collective-bargaining agreement on March 7, 1981, for moneys paidby or withheld from them on or after March 7, 1981, forinitiation fees, dues, or other obligations of membershipin Respondent Union, with interest thereon computed inthe manner provided in Florida Steel Corporation, 231NLRB 651 (1977).I have also found that Respondent Union acceptedrecognition and thereafter on March 7, 1981, entered intoa collective-bargaining agreement containing union-secu-377 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrity and dues-checkoff provisions with Respondent Em-ployer at a time when there existed a question concern-ing representation of the employees covered thereby. Bysuch conduct Respondent Union violated Section8(b)(1)(A) and (2) of the Act. In order to dissipate theeffect of Respondent Union's unfair labor practices, Ishall order Respondent Union to cease maintaining orgiving effect to its current collective-bargaining agree-ment with Respondent Employer or any renewal or ex-tension thereof, until such time as the Respondent Unionshall have been certified by the Board as the exclusiverepresentative of the employees in question. In addition,I shall order that Respondent Union jointly and severallywith Respondent Employer reimburse all present andformer employees in the manner and to the extent setforth above.Having found that Respondent Employer's layoff ofemployees Claude Daniell, Jerry Young, John L. Yar-brough, John Glenn Yarbrough, and James W. Yar-brough on February 21, 1981, and their discharge by Re-spondent Employer on March 2, 1981, violated Section8(a)(3) and (1) of the Act, I shall order that RespondentEmployer offer reinstatement to each of them to theirformer positions or, if those positions no longer exist, tosubstantially equivalent positions, without prejudice totheir seniority and other rights and privileges previouslyenjoyed, and that they each be made whole for any lossof earnings or other benefits suffered by them as a resultof the discrimination against them, as prescribed in F. W.Woolworth Company, 90 NLRB 289 (1950), with interestthereon to be computed in the manner prescribed in Flor-ida Steel Corporation, 231 NLRB 651 (1977). See, gener-ally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER' 9The Respondent Employer, Great Southern Construc-tion, Inc., Wellington, Kansas, its officers, agents, succes-sors, and assigns, shall:1. Cease and desist from:(a) Discouraging membership in Operating EngineersLocal Unions 101 and 627, Pipeliners Local Union 798and Laborers Local Union 1290, or in any other labororganization of its employees, by laying off or discharg-ing employees or by otherwise discriminating in regardto hire or tenure of employment or any term or condi-tion of employment.(b) Engaging in surveillance of its employees' unionactivities.(c) Interrogating its employees about their union mem-bership or activities.(d) Assisting or contributing support of the Off-ShoreDrilling & Allied Workers, National Maritime Union ofAmerica, AFL-CIO, by recognizing this labor organiza-J" In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.tion as the exclusive representative of any of its employ-ees for the purpose of collective bargaining at at timewhen a question concerning representation exists.(e) Giving effect to or enforcing the collective-bar-gaining agreement executed with Respondent Union onMarch 7, 1981, or to any modification, extension, renew-al, or supplement thereto, unless and until RespondentUnion has been certified by the National Labor RelationsBoard as the exclusive bargaining representative of suchemployees; provided, however, that nothing herein shallrequire Respondent Employer to vary or abandon anyexisting term or condition of employment.(f) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rightsguaranteed in Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer Claude Daniell, Jerry Young, John L. Yar-brough, John Glenn Yarbrough, and James W. Yar-brough immediate and full reinstatement to their formerpositions or, if such positions do not exist, to substantial-ly equivalent positions, without prejudice to their senior-ity or other rights and privileges previously enjoyed, andmake each of them whole for any loss of earnings in themanner set forth in the section of this Decision entitled"The Remedy."(b) Withdraw and withhold all recognition from theOff-Shore Drilling & Allied Workers, National MaritimeUnion of America, AFL-CIO, as a representative of itsemployees for the purpose of collective bargaining unlessand until said labor organization has been duly certifiedby the National Labor Relations Board as the exclusiverepresentative of such employees.(c) Jointly and severally with Respondent Union reim-burse all present and former employees for all initiationfees, dues, and other moneys, if any, paid by or withheldfrom them in the manner provided in "The Remedy"section of this Decision.(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary to analyze the amount of moneys dueunder the terms of this Order.(e) Post at its place of business in Wellington, Kansas,copies of the attached notice marked "Appendix A."20Copies of said notice, on forms provided by the RegionalDirector for Region 17, after being duly signed by Re-spondent Employer representative, shall be posted byRespondent Employer immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places where no-tices to employees are customarily posted. Reasonablesteps shall be taken by Respondent Employer to ensurethat said notices are not altered, defaced, or covered byany other material.20 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."378 GREAT SOUTHERN CONSTRUCTION, INC.(f) In the event that it is no longer in business in Wel-lington, Kansas, Respondent Employer shall mail a copyof "Appendix A" to all individuals who were construc-tion employees of Respondent Employer between Febru-ary 21, 1981, and the date that Respondent Employerceased operating in Wellington, Kansas. Copies of saidAppendix, on forms provided by the Regional Directorfor Region 17, after being duly signed by an authorizedrepresentative of Respondent Employer, shall be mailedimmediately upon receipt thereof as herein directed.(g) Notify the Regional Director for Region 17, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.[Section B of the recommended Order omitted frompublication.]379